                                               'ir-· -··--· ·- ----·- -- ·--- - . · -
                                               11 'l~T"\~
                                                   .._ .      Ul )1'/'
                                                           "" •'· . ..

                                                 '
                                               :; D'JCJ'l::: '.'.
UNITED STATES DISTRICT COURT                   'lru::;''T'·~Q'·               r; '· - 1
                                                                       :·r, •--
                                               I;_..     __ ,._~       ....
SOUTHERN DISTRICT OF NEW YORK                   . ·v· .,
                                               ·I'-_\.. :
                                                             -.           ----/-----.-
IDEAVILLAGE PRODUCT CORP.,                                       -
                                                                     -·
                                                                           )/ l    rko l<J-.




                      Plaintiff,                    18-cv-2739 (JGK)

           - against -                              ORDER

AARHUS ET AL. ,

                      Defendants.

JOHN G. KOELTL, District Judge:

     The Court has reviewed the :Zeport and Recommendation by

Magistrate Judge Aaron dated May 7, 2019. The time for the

parties to file objections to th·:; Report and Recommendation has

passed and no objections have been filed.        In any event, the

Court finds that the Report and :=tecommendation is well founded

and should be adopted. 1

     The plaintiff should submit a proposed judgment by May 31,

2019. The defendants may submit any responses by June 4, 2019.

SO ORDERED.

Dated:     New York, New York
           May 28, 2019

                                        United States District Judge




1
  The citation on page 10 of the Report and Recommendation to N.A.S.
Import Corp. should read N .A. S. Imp •J Corp. v. Chenson En ts., Inc.,
968 F.2d 250, 252 (2d Cir. 1992).

                                    1
